972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark Dawayne PRICE, Petitioner-Appellant,v.Carl LEGURSKY, Respondent-Appellee.
No. 91-7231.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 13, 1992Decided:  August 21, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-90-66-E)
Mark Dawayne Price, Appellant Pro Se.
Michael John Basile, Assistant Attorney General, Teresa Abigail Tarr, Office of the Attorney General of West Virginia, Charleston, West Virginia, for Appellee.
N.D.W.Va.
Dismissed.
Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Mark Dawayne Price appeals the district court's order declining to consider one of his grounds for habeas relief (a Fourth Amendment claim) in a petition filed under 28 U.S.C. § 2254 (1988).  He noted his appeal after the district court's order dismissing that claim but prior to entry of final judgment.  He did not note an appeal after the district court's entry of final judgment.  Price's premature notice of appeal was validated by the district court's subsequent entry of judgment.   See Sacks v. Rothberg, 845 F.2d 1098 (D.C. Cir. 1988);   Rivers v. Washington County Bd. of Educ., 770 F.2d 1010 (11th Cir. 1985).  However, our review of the record and the district court's opinion discloses that the Fourth Amendment claim was properly dismissed.   Stone v. Powell, 428 U.S. 465 (1976);   Doleman v. Muncy, 579 F.2d 1258 (4th Cir. 1978).  Accordingly, we deny a certificate of probable cause to appeal, deny leave to proceed in forma pauperis, and dismiss the appeal on the reasoning of the district court.  Price v. Legursky, No. CA-90-66-E (N.D.W. Va.  Aug. 15, 1991).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED